Title: To James Madison from Arthur Campbell, 1 March 1804
From: Campbell, Arthur
To: Madison, James



Sir
Washington Cot. March 1st. 1804
In a late publication I have read with delight the following Sentiment of the President of the United States. “Sensible as we are of the superior advantages of civil life, of the nourishment which industry provides for the body, and Science for the mind and morals, it is our duty to associate our Indian neighbours in these blessings, and to teach them to become fit members of organized Society.”
Before the peace of 1763, the British government seems to have had no idea of the utility of such policy. France attempted some regulations in Canada, and Louisiana, that had a temporary effect, to attach the Indian Tribes to her interests, for the purposes of trade, and hostility. The U. States has done more good in a few years past, than either of the other powers, did in a century. But may it not be worth while now, seriously to consider, whether our regulations will have a permanent operation to make the Aborigines fit members for civil Society, or in other words, a suitable people to be incorporated into the American Family. The present measures seems auspicious to promote peace; but freedom and self-government, cannot be attained without the light of science, at least such a degree of it, as will make savage Men, fit members of an organized free government.
The U. States cannot have all the Indian nations within her present limits, pensioners to her Treasury and events may await us, at no very distant period, that those who now are, may have to be struck off the List.
Learning than, I mean to read and write, seems a necessary measure, to make all our humane regulations permanently useful, for knowledge will excite industry, to provide not only food for the mind, but plenty of nourishment for the body, and thus we may form the civilized Man. But the great matter of all seems yet to be developd: how this necessary learning is to be accomplished. Schools at some future day, would be of more utility than Trading Houses, yet we can never expect the national government, will establish Schools in all the Villages, and if it did, it might be a vain work, until a change of manners, and even language would precede it.
The government of France, once made the attempt to change the manners of these savage Tribes. She calculated on introducing the benign spirit of the Christian religion, by Teachers who wore a black dress, spoke the Indian tongue imperfectly; and by some showy ceremonies, that the untutored Men of the Wilderness, did not comprehend.
A few years since, I conversed with an American Missionary, on his way to preach to a very friendly southren Tribe; the good Man could not speak the Indian dialect, but mentioned he would procure an Interpreter: He went on and urged with zeal the peculiar dogmas of his Sect; but neither he, nor his Interpreter, could make his audience understand what he meant, or how faith alone would conduce to their happiness.
Another plan seems to present itself, which will favour the acquisition of Individual, and Family property; of course promote peace, and natural population. I had the hint from an intelligent lay-Man who was sent, as a Missionary by a religious Society, in Kentucky, to a Tribe of Indians in the neighbourhood of Detroit: He spoke the Indian language fluently, and understood their customs and manners, and was received among them with not only civility, but with an affectionate attention. The reasoning of an Indian Chief, with him, proves that reading and writing must precede preaching, as a means of reformation. However as the Scheme is not matured in my own mind, I will reserve it for some future communication. Something like it has succeeded in other Countries, in the eastern part of the World, and as it will cost our Treasury little, the experiment may be made, by a gradual progression. Excuse my troubleing you with these effusions, I know such communications, might properly be made to the head of another Department; but as I am unacquainted with that Gentleman, you will please to receive it as a private letter, from an old Friend. I am Sir Your most obd. servant
Arthur Campbell
 

   
   RC (DLC).



   
   Arthur Campbell (1743–1811) served with JM in the Virginia Convention of 1776 and was later active in separatist movements in the region that became Kentucky (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 4:125–26 n. 1).


